                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division


ROBERT DAVID STEELE                         )
     et al                                  )
                                            )
       Plaintiffs,                          )
                                            )
v.                                          )                    Case 3:17-cv-601-MHL
                                            )
                                            )
JASON GOODMAN                               )
     et al                                  )
                                            )
       Defendants.                          )
                                            )


        JOINT [PROPOSED] FINAL PRETRIAL ORDER
       Plaintiffs, Robert David Steele and Earth Intelligence Network (“Plaintiffs”), by

counsel, Defendant, Jason Goodman (“Goodman”), pro se, and Defendant, Patricia A.

Negron (“Negron”), by counsel, pursuant to Paragraph 48 of the Initial Pretrial Order

[ECF No. 157 (“IPO”)], submit the following Joint Proposed Final Pretrial Order:1


       1
               By Order entered January 29, 2020 [ECF No. 175], the Court reset the
Final Pretrial Conference for March 19, 2020, making this Final Pretrial Order due on
March 12, 2020, prior to exhibit lists being due. On March 7, 2020, counsel for Plaintiff
circulated a draft of a Joint [Proposed] Final Pretrial Order. On March 11, 2020 at 5:14
p.m., counsel for Defendant Patricia Negron provided comments. In her email, counsel
for Negron urged Defendant Goodman to respond: “Mr. Goodman- We need to file this
tomorrow and need your input on stipulations and any exhibits you intend to use. Please
send those with enough time for us to comment before filing tomorrow by 5:00.” At 6:18
p.m., Defendant Goodman responded with the following statement, “Please indicate by
what authority this document is to be filed tomorrow”. Defendant Goodman supplied no
information or further comment. On March 12, 2020 at 12:19 p.m., Plaintiff’s counsel
revised the Draft [Proposed] Final Pretrial Order to incorporate the comments and
information supplied by counsel for Negron. At 3:41 p.m. on March 12, 2020, counsel
for Negron advised that she felt there was a conflict between the deadlines in the Court’s
IPO and the requirements for inclusion in this Final Pretrial Order.
       I.      Stipulated Facts

       Plaintiffs and Negron stipulate and agree that the following facts are established

and proven for purposes of this action:

       1.      Robert David Steele (“Steele”) is 66 years-old.

       2.      Steele’s education, experience, and publications, awards and recognitions

are catalogued on his websites, http://robertdavidsteele.com/ and https://phibetaiota.net/.

       3.      Earth Intelligence Network (“EIN”), is a not-for-profit, 501(c)(3) Virginia

corporation founded by Steele in 2006.

       4.      Goodman is the editor-in-chief of Crowdsource the Truth (“CSTT”).

       5.      Goodman created a YouTube channel called “Jason Goodman”.

       6.      Goodman created a YouTube channel called “Crowdsource The Truth 2”.

       7.      Goodman created a YouTube channel called “21c3D”.

       8.      Goodman created a page on Facebook called “Crowdsource The Truth”.

       9.      Goodman created a Twitter account called “CrowdsourcetheTruth”,

@csthetruth.

       10.     Goodman created a Patreon account called “Crowdsource the Truth”.

       11.     Goodman created a website called “Crowdsource the Truth”.

       12.     In 2017 and 2018, Negron operated Twitter account: @TrishaDishes.

Negron’s handle was “#TrishTheDish”.

       II.     Legal and Evidentiary Stipulations

       Plaintiffs and Negron stipulate as follows:

       1.      Plaintiffs are citizens of Virginia. Goodman is a citizen of New York.

Negron is a citizen of Massachusetts.


                                             2
        2.      The United States District Court for the Eastern District of Virginia has

subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332. The parties are

citizens of different States and the amount in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs.

        3.      Venue is proper in the Richmond Division of the United States District

Court for the Eastern District of Virginia.

        4.      The parties have agreed to continue working together up to and during

trial to see if the issues may be narrowed and the trial streamlined by way of further

stipulation.

        III.    List of Proposed Witnesses by Each Party

                a.      Plaintiffs’ Witnesses

        Plaintiffs, by counsel, intend to call the following persons to testify at trial:

        1.      Robert David Steele;

        2.      Cynthia McKinney;

        3.      William Binney;

        4.      Berto Jongman;

        5.      Greta Robert;

        6.      Christine Carmais;

        7.      L. Lawrence;

        8.      Angie Blake;

        9.      Margaret Douglas;

        10.     Elliot P. Park;

        11.     Goodman and Negron.


                                                3
              b.      Defendants’ Witnesses

                      i.      Goodman

      Goodman intends to call the following persons to testify at trial:

      1.      Goodman identified no witnesses.

                      ii.     Negron

      Negron, by counsel, intends to call the following persons to testify at trial:

      1.      Patricia Negron;

      2.      Jason Goodman;

      3.      Robert David Steele.

      The parties maintain and preserve all timely objections to any witnesses.

      IV.     Exhibits

              a.      Plaintiffs’ Exhibits

      Plaintiffs, by counsel, intend to introduce and use the following Exhibits at trial:

Tab   DESCRIPTION OF EXHIBIT                              BATES              OBJECTION
                                                          NUMBER

1     Robert David Steele – Experience                    1, 4-70
      https://robertdavidsteele.com/about/history/

2     Earth Intelligence Network                          1, Complaint
      https://phibetaiota.net/about/
      https://earth-intelligence.org/

3     #UNRIG –                                            1, Complaint
      https://unrig.net/150-2/

4     #UNRIG Budget Report –                              1, Complaint
      https://unrig.net/budget-report/

5     International Tribunal for Natural Justice –        Complaint
      https://www.itnj.org/itnj/



                                             4
6    Cynthia’s Story –                           Complaint
     https://www.allthingscynthiamckinney.com/

7    OSS.Net Library                             1, 82

8    NATO Open Source Intelligence               1, 82,
     Handbook                                    Complaint

9    NATO Past Performance Reference             1, 82

10   Nomination for the Nobel Peace Prize        1, 83,
                                                 Complaint

11   Earth Intelligence Network –                80
     Income 2017

12   Earth Intelligence Network –                80
     Income 2018

13   Earth Intelligence Network –                80
     Income 2019

14   Total Donations All Sources – 06/13/2017    80

15   Crowdsource The Truth (CSTT) –              85-86,
     Screenshots of YouTube, Facebook, Twitter   Complaint
     And Patreon Pages

16   Summary of YouTube Videos –                 87, Complaint
     With Active Hyperlinks

     * Portions Of YouTube Videos Will Be
     Played To The Jury

17   Summary of YouTube Videos –                 87, Complaint
     Identifying Lutzke As “Queen Tut”

     * Portions Of YouTube Videos Will Be
     Played To The Jury

18   Screenshots Of YouTube Videos –             87, Complaint
     Featuring Goodman, Negron and Lutzke
     Together On Camera




                                         5
19   Screenshots of YouTube Videos –              87, Complaint
     Featuring Memes Employed, Such As
     Goodman/Bacon, Goodman/Squidward,
     What Big Eyes You Have, Burning RV

20   Screenshots of YouTube Videos –              87, Complaint
     Featuring CSTT Merchandise Using
     Plaintiff’s Picture

21   Tweets Published By Goodman                  88

22   Tweets Published By Negron                   88

23   Screenshots Of YouTube Videos –              87
     Featuring Goodman and Negron Together
     On Camera and Featuring Negron “Reporting”
     For CSTT

24   Goodman Facebook Posts and Comments          85, 87
     On Videos

25   Email from Goodman to CSTT Community –       Supp. Docs
     06/27/2017 – Received by L. Lawrence

26   Goodman Email to McKinney – 08/11/2017       3, Complaint

27   Goodman Email to David Seaman – 01/24/2018 87

28   Third Party Emails –                         2, 4, 87,
     Cynthia McKinney,                            Complaint
     Christine Carmais,
     L. Lawrence,
     Angie Blake
     Margaret Douglas

29   Queen Tut Comment –                          87, Complaint
     Featured In 12/27/2017 “Hoax Wars” Video
     https://www.bitchute.com/video/Rp7qjILuIHga/

30   #UNRIG Trademark Application                 79

31   #UNRIG Manifesto                             1, Complaint
     https://unrig.net/manifesto/

32   Goodman Founding Citizen Certificate         Complaint


                                        6
33     Earth Intelligence Network Launches #UNRIG           79
       Recruitment Drive – Advisory

34     EIN 2017 Schedule O Photograph                       79

35     Screenshots of YouTube Videos –                      87, Complaint
       Featuring Plaintiff’s Websites, Tax Returns
       And Other Information

36     Goodman LinkedIn Profile                             85

37     Goodman Admissions


       Defendants intend to introduce and use the following Exhibits at trial:

                  a.     Goodman

       1.         Goodman identified no exhibits.

                  b.     Negron

       1.         Counsel for Negron indicated that she believes there is a conflict and that

she is going to file a motion to extend the deadline for submission of the Joint Final

Pretrial Order.

       Under the Court’s IPO, the exchange of exhibits and objections to exhibits are not

yet due. The parties maintain and preserve all objections to exhibits that are filed timely

in accordance with paragraph 32 of the IPO. The parties will amend and re-submit this

Final Pretrial Order upon the filing of objections to proposed exhibits.

       V.         Factual Contentions

       The factual contentions of the parties (in addition to the matters to which the

parties have stipulated pursuant to this Order) are as follows:




                                               7
                a.       Plaintiffs’ Factual Contentions

        Plaintiffs contend that Goodman and Negron, acting individually and in concert with

Susan A. Lutzke (“Lutzke”) a/k/a “Queen Tut”, published false and defamatory statements of

and concerning Plaintiffs with knowledge of the falsity of such statements or with reckless

disregard for the truth that injured Plaintiffs in their reputation, business and profession.

        Plaintiffs further contend that Goodman, acting individually and in concert with

Lutzke, made statements about Plaintiffs that were insulting and that tend to cause violence

and breach of the peace that caused Plaintiffs damage.

        Plaintiff Steele further contends that Goodman knowingly used Steele’s name and

picture without having first obtained Steele’s written consent for purposes of trade.

                b.       Goodman’s Factual Contentions

        Goodman did not supply any factual contentions.

                c.       Negron’s Factual Contentions

        Negron contends that other than a handful of appearances on Crowdsource the

Truth in summer 2017 and “two re-tweets,” she has not made any statements about the

Plaintiffs, both of whom are public figures. She believed all of her statements to be true.

She had no editorial or production control over her appearances; and received no

compensation.        She did not act in concert with co-Defendants with respect to the

Plaintiffs in any regard. Nothing said by Negron could have damaged the Plaintiffs

reputation, business or profession.

        The parties agree that these factual contentions may be supplemented and that the

absence of a factual contention on this list shall not constitute waiver and shall not

preclude the admission of relevant evidence at trial.


                                                 8
       VI.     Triable Issues

               a.      The Triable Issues As Contended By Plaintiffs2

       1.      Are the statements published by Goodman, Negron and Lutzke in the

YouTube videos and on Twitter false?

       2.      Did Goodman, Negron and Lutzke make the statements knowing them to

be false, or, if they believed the statements to be true, did they lack a reasonable basis for

such belief or act negligently in failing to ascertain the facts on which the statements

were based? Alternatively, did Goodman, Negron and Lutzke publish the statements

with actual malice?

       3.      Are Goodman’s statements about Plaintiffs insulting and do they tend to

violence and breach of the peace?

       4.      Did Goodman, Negron and Lutzke combine, associate, agree, mutually

undertake or concert together for the purpose of willfully and maliciously injuring

Plaintiffs in their reputation, business or profession by the publication of false and

defamatory statements?

       5.      Did Goodman, Negron and Lutzke agree amongst themselves to

accomplish, by some concerted action, an unlawful purpose or a lawful purpose by

unlawful means?

       6.      Did Goodman knowingly used Plaintiff Steele’s name and picture without

having first obtained Steele’s written consent for purposes of trade?




       2
            Plaintiffs intend to proceed to trial on Counts I, II, III, IV and VIII of the
amended complaint only.

                                              9
       7.        Were the Plaintiffs injured as a result of the Defendants’ statements and

actions?

                 b.     The Triable Issues As Contended By Goodman

       Goodman did not supply any triable issues.

                 c.     The Triable Issues As Contended By Negron

       1.        Were any of the statements made by Negron opinion?

       2.        Of those statements that were not opinion, if any, did Negron believe her

statements to be true at the time she made them?

       3.        Were any of her statements made concerning the Plaintiffs made with

actual malice?

       4.        Did Goodman, Negron and Lutzke combine, associate, agree, mutually

undertake or concert together for the purpose of willfully and maliciously injuring

Plaintiffs in their reputation, business or profession by the publication of false and

defamatory statements?

       5.        Did Goodman, Negron and Lutzke agree amongst themselves to

accomplish, by some concerted action, an unlawful purpose or a lawful purpose by

unlawful means?

       6.        If the answer to questions 4 and/or 5 above is “yes”, did the Plaintiffs

suffer any damage?

       7.        Can the Plaintiff demonstrate the existence of a business expectancy with

a probability of future economic benefit? If yes, what it is?

       8.        Did Negron have concrete knowledge of this expectancy?




                                             10
       9.      Absent any conduct by Negron that amounts to defamation or conspiracy,

what were the Plaintiffs’ expectations with regard to future economic benefit?

       10.     How did the Plaintiffs business expectancy suffer, if at all, from Negron’s

conduct?

       11.     Were any of Negron’s conduct made with the specific purpose of

inflicting emotional distress on Steele, or should she intend to cause emotional harm or

known that Steele’s emotional distress was the result of her conduct?

       12.     Can any of Negron’s actions be considered outrageous or intolerable such

that it offends the standards of decency and morality, or is rather a case of bad manners

and hurt feelings?

       13.     Can Steele show that he has suffered severe emotional distress, and if

what evidence is there, if any, that Steele’s purported emotional distress is a result of

Negron’s actions?




                                           11
Respectfully Submitted

WE ASK FOR THIS:



/s/ Steven S. Biss
Steven S. Biss (VSB # 32972)
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Telephone:     (804) 501-8272
Facsimile:     (202) 318-4098
Email:         stevenbiss@earthlink.net

Counsel for the Plaintiffs




Jason Goodman
252 7th Avenue, Apt. 6s
New York, New York 10001
Telephone:    (323) 744-7594
Email:        truth@crowdsourcethetruth.org

Pro Se Defendant




Terry C. Frank, Esq. (VSB No. 74890)
E-mail: tcfrank@kaufcan.com
Benjamin A. Wills, Esq. (VSB No. 88109)
Kaufman and Canoles, P.C.
1021 E. Cary Street, Suite 1400
Richmond, Virginia 23219
Phone: (804) 771-5700
Fax: (888) 360-9092)

Counsel for Patricia A. Negron




                                          12
